Case 4:19-cv-00402-ALM Document 91 Filed 04/09/20 Page 1 of 7 PageID #: 1380




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

RESMAN, LLC,                     §
                                 §
                Plaintiff,       §
                                 §
v.                               § Civil Action No. 4:19-cv-00402-ALM
                                 §
                                 §
KARYA PROPERTY MANAGEMENT, LLC, §
and SCARLET INFOTECH, INC. D/B/A §
EXPEDIEN, INC.                   §
                                 §
                Defendants.      §


              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
                  PLAINTIFF’S CLAIMS FOR ATTORNEYS’ FEES


       Defendants Karya Property Management, LLC (“Karya”) and Scarlet InfoTech, Inc. d/b/a

Expedien, Inc. (“Expedien”) (collectively “Defendants”) seek dismissal, pursuant to Federal Rule

of Civil Procedure 56, of the claims for attorneys’ fees asserted by Plaintiff ResMan, LLC

(“ResMan”) herein. In support, Defendants would show the Court as follows:

                                      BACKGROUND

       ResMan has filed this suit alleging that Defendants improperly accessed and copied

ResMan’s property management software for the purpose of designing and building a competing

platform. See Dkt. 60, Pltf’s First Am. Compl., ¶ 2. ResMan has asserted claims for breach of

contract, tortious interference with contract, violations of the Computer Fraud and Abuse Act

(CFAA), violations of the Defend Trade Secrets Act (DTSA), violations of the Texas Uniform

Trade Secrets Act (TUTSA), and is also seeking various declarations under 28 U.S.C. § 2201. Id.

at ¶ 1. ResMan has requested that “the Court award ResMan’s reasonable and necessary attorneys’



                                               1
Case 4:19-cv-00402-ALM Document 91 Filed 04/09/20 Page 2 of 7 PageID #: 1381




fees, pursuant to § 10.3 of the MSA and Tex. Civ. Prac. & Rem. Code § 38.001, together with all

costs of court.” Id. at ¶ 114.

         On July 16, 2019, the Court entered a Scheduling Order setting February 28, 2020 as the

deadline for disclosure of expert testimony on issues for which a party bears the burden of proof.

Dkt. 47, Scheduling Order, 1. Pursuant to a joint motion, the Court subsequently extended that

deadline until March 27, 2020. Dkt. 84, Scheduling Order, 1.

         On March 27, 2020, ResMan designated a purported expert to address the merits of its

claims. ResMan did not, however, designate a witness to address the issue of reasonable and

necessary attorney’s fees. As a result, ResMan’s claims for attorneys’ fees fail as a matter of law

because it cannot provide competent evidence to support its fee claims. ResMan’s fee claim

pursuant to Section 38.001, which applies only to corporate and individual defendants, also fails

as a matter of law because it is undisputed that Karya is a limited liability company.

                                   STANDARD OF REVIEW

         “The purpose of summary judgment is to isolate and dispose of factually unsupported

claims or defenses.” Huawei Techs. Co., Ltd. v. Yiren Huang, No. 4:17-CV-00893, 2019 WL

1978339, at *2 (E.D. Tex. May 2, 2019) (Mazzant, J.) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 323-24 (1986)). The party seeking summary judgment bears the initial burden of establishing

that there is no genuine issue of material fact. Id. (citing Fed. R. Civ. P. 56). “Where the

nonmovant bears the burden of proof, the movant may discharge the burden by showing that there

is an absence of evidence to support the nonmovant’s case.” Id. (citing Celotex, 477 U.S. at 325).

In response, “the evidence proffered by the plaintiff to satisfy his burden of proof must be

competent and admissible at trial.” See, e.g., Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir.

2012).



                                                 2
Case 4:19-cv-00402-ALM Document 91 Filed 04/09/20 Page 3 of 7 PageID #: 1382




                                                   ARGUMENT

I.       ResMan has no evidence to support its claims for attorneys’ fees.

          “State law applies in determining whether attorney’s fees should be awarded in state-law

cases.” See, e.g., Minshall v. Hartman Equine Reproduction Ctr., P.A., No. 4:15-CV-764, 2017

WL 2936299, at *3 (E.D. Tex. Jul. 10, 2017) (Mazzant, J.) (quotations omitted). As noted above,

ResMan makes two claims for attorneys’ fees—one under the terms of a Master Subscription

Agreement (“MSA”) which specifically states it is subject to Texas law, 1 and the other under

Chapter 38 of the Texas Civil Practice & Remedies Code. See Dkt. 60, Pltf’s First Am. Compl., ¶

114. Thus, there is no dispute that Texas law applies to ResMan’s claims for attorneys’ fees.

         Under Texas law, “[t]he party seeking recovery bears the burden of proof to support the

[fee] award.” See, e.g., Merritt Hawkins & Assocs., L.L.C. v. Gresham, 861 F.3d 143, 156 (5th

Cir. 2017) (quoting U.S. for Varco Pruden Bldgs. v. Reid & Gary Strickland Co., 161 F.3d 915,

919 (5th Cir. 1998)); Kinsel v. Lindsey, 526 S.W.3d 411, 427 (Tex. 2017) (citations omitted).

Texas law requires that “the party seeking a fee award prove the reasonableness and necessity of

the requested attorney’s fees.” Rohrmoos Venture v. UTSW Healthcare, LLP, 578 S.W.3d 469,

484 (Tex. 2019). And “Texas law is clear that the issue of reasonableness and necessity of

attorney’s fees requires expert testimony.” See, e.g., Woodhaven Partners, Ltd. v. Shamoun &

Norman, L.L.P., 422 S.W.3d 821, 830 (Tex. App.—Dallas 2014, no pet.) (collecting cases)

(quotations and alterations omitted); see also Securus Techs., Inc. v. Global Tel*Link Corp., 676

Fed.Appx. 996, 1002 (Fed. Cir. 2017) (“Texas courts have ordinarily required expert testimony to




1
  Dkt. 60, Pltf’s First Am. Compl., Ex. A, § 10.2 (“This Agreement (and the right and obligations of the Parties with
respect to their relationship under this Agreement) are governed by and must be construed and enforced in accordance
with the laws of the State of Texas, excluding its conflict of laws rules to the extent such rules would apply the law of
another jurisdiction.”).

                                                           3
Case 4:19-cv-00402-ALM Document 91 Filed 04/09/20 Page 4 of 7 PageID #: 1383




prove attorney fees, and when an attorney testifies that the attorney fees are reasonable and

necessary, the Texas courts have held that the attorney testifies as an expert.”).

       Perhaps most importantly, Texas law requires that an attorney testifying as an expert be

designated in accordance with the applicable rules. See, e.g. E.F. Hutton Co., Inc. v. Youngblood,

741 S.W.2d 363, 364 (Tex. 1987). There, the Texas Supreme Court excluded the testimony of an

attorney expert who was not disclosed in accordance with the applicable deadlines. Id. The result

was that there was insufficient evidence to support the fee award, and the Court held that “the

[plaintiff was] not entitled to attorney’s fees.” Id. State and federal courts alike have consistently

enforced this rule. See Securus, 676 Fed.Appx. at 1002 (noting “the Texas cases that have

addressed the issue have consistently held that a party who uses an expert—or an attorney

testifying as an expert—to establish the reasonableness and necessity of attorney fees must identify

the expert at the time required for designating experts generally.”); Woodhaven, 422 S.W.3d at

830 (“[T]he testifying attorney must be designated as an expert before he or she testifies.”).

       The Court’s Scheduling Order is clear: “Disclosure of expert testimony pursuant to Fed.

R. Civ. P. 26(a)(2) and Local Rule CV-26(b) on issues for which the party bears the burden of

proof” was March 30, 2020. Dkt. 84, Scheduling Order, 1. It is undisputed that ResMan did not

designate an attorneys’ fees expert on or before March 30, 2020. Accordingly, ResMan neither

has evidence to support its attorneys’ fees claims nor can it later produce evidence supporting its

claims as a result of its failure to designate and disclose an expert witness on attorneys’ fees.

Summary judgment should follow.




                                                  4
Case 4:19-cv-00402-ALM Document 91 Filed 04/09/20 Page 5 of 7 PageID #: 1384




II.      ResMan’s statutory fee claim against Karya fails as a matter of law.

         As set forth above, Defendants 2 respectfully submit that summary judgment is proper for

the entirety of ResMan’s attorneys’ fees claims. Independently, ResMan’s claim against Karya

for fees under Chapter 38 of the Texas Civil Practice & Remedies Code additionally fails because

the statute does not apply to limited liability company defendants.

         Section 38.001 provides that “[a] person may recover attorney’s fees from an individual

or corporation…” TEX. CIV. PRAC. & REM. CODE 38.001 (emphasis added). Both federal and

Texas state courts have strictly construed the statute as limiting a plaintiff to recovering attorney’s

fees from individuals and corporations as specifically provided.

         In Hoffman v. L&M Arts, a federal district court predicted that the Texas Supreme Court

“would hold that an LLC is neither an ‘individual’ nor a ‘corporation’ within the meaning of §

38.001” and therefore refused to award attorneys’ fees against the limited liability defendant. No.

3:10-CV-0953-D, 2015 WL 10000838, at *10 (N.D. Tex. Mar. 6, 2015). Numerous federal courts

have come to the same conclusion. See, e.g., Chaparral Energy, LLC v. Dudley, No. 4:13-CV-

3540, 2015 WL 12942050, at *5 (S.D. Tex. Nov. 3, 2015) (“Accordingly, this Court agrees with

the Hoffman Court that LLCs are not corporations as the term in used in § 38.001.”).

         Texas state courts are in accord. In Alta Mesa Holdings, L.P. v. Ives, after a thorough

analysis of the history and treatment of limited liability companies under Texas law, the court

determined that “section 38.001 does not authorize the recovery of attorney’s fees in a breach of

contract action against an LLC.” 488 S.W.3d 438, 455 (Tex. App.—Houston [14th Dist.] 2016,

pet. denied); see also C&F Int’l, Inc. v. Interoil Servs., LLC, No. 14-18-00698-CV, 2020 WL



2
   While both Karya and Expedien are identified as parties to this motion, that is done out of an abundance of caution
as they do not understand ResMan to have an attorneys’ fee claim against Expedien as it is undisputed that Expedien
is not a party to the MSA or any other contract with ResMan.

                                                          5
Case 4:19-cv-00402-ALM Document 91 Filed 04/09/20 Page 6 of 7 PageID #: 1385




1617261, at *6 (same). The Fifth Circuit, applying Texas law, has since applied Alta Mesa

favorably. See Chavez v. State Farm Lloyds, 746 Fed.Appx. 337, 342-43 (“As Texas courts

routinely differentiate between corporations and other business entities, we will differentiate

between corporations and Lloyds plans… as the district court correctly concluded, the Lloyds plan

is neither an individual nor a corporation and Section 38.001 does not provide [plaintiff] a basis

for recovering attorney’s fees.”). In short, Section 38.001 does not provide an avenue for the

recovery of attorneys’ fees against Karya.

       Here, it is undisputed that Karya is a limited liability company, not an individual or

corporation. See Ex. A, Certificate of Formation. Accordingly, because Karya is neither an

individual or a corporation, ResMan’s claim for attorneys’ fees under Section 38.001 of the Texas

Civil Practice & Remedies Code against Karya fails as a matter of law, and summary judgment

should therefore be granted.

                                        CONCLUSION

       For the foregoing reasons, Defendants respectfully requests that the Court grant

Defendants’ motion for summary judgment and dismiss ResMan’s claims for attorneys’ fees.




                                                6
Case 4:19-cv-00402-ALM Document 91 Filed 04/09/20 Page 7 of 7 PageID #: 1386




Dated: April 9, 2020                        Respectfully submitted,

                                            By:   /s/ Michael E. Richardson
                                                  Michael E. Richardson
                                                  State Bar No. 24002838
                                                  mrichardson@beckredden.com
                                                  Jeff M. Golub
                                                  State Bar No. 00793823
                                                  jgolub@beckredden.com
                                                  Seepan V. Parseghian
                                                  State Bar No. 24099767
                                                  sparseghian@beckredden.com
                                            BECK REDDEN LLP
                                            1221 McKinney Street, Suite 4500
                                            Houston, TX 77010
                                            Telephone: (713) 951-3700
                                            Facsimile: (713) 951-3720

                                                    Richard A. Sayles
                                                    State Bar No. 17697500
                                                    dsayles@bradley.com
                                                    Robert Sayles
                                                    State Bar. No. 24049857
                                                    rsayles@bradley.com
                                            BRADLEY ARANT BOULT CUMMINGS LLP
                                            4400 Renaissance Tower
                                            1201 Elm Street
                                            Dallas, Texas 75270
                                            Telephone No. (214) 939-8700
                                            Facsimile No. (214) 939-8787

                                            ATTORNEYS FOR DEFENDANTS KARYA
                                            PROPERTY MANAGEMENT, LLC AND
                                            SCARLET INFOTECH, INC.

                               CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing document has been
served upon all counsel of record via the Court’s CM/ECF system on April 9, 2020.


                                            /s/ Michael E. Richardson
                                            Michael E. Richardson




                                               7
